DENMAN, Circuit Judge
(concurring).
I concur. Congress by the Act of June 18, 1934, 25 U.S.C.A. § 461, has taken from the Secretary of Interior any power he theretofore had to allot lands, except with the consent of the tribe, such consent not here known to have been given. 25 U.S.C. A. § 478a. Unless Arenas had some legal or equitable right to the lands he claims, of which it would be a violation of the Fifth Amendment to deprive him, his claim here is invalid.
The Act of March 2, 1917, 39 Stat. 969, 976, does no more than change the acreage which the Secretary may allot under the Mission Indian Act of January 12, 1891, 26 Stat. 712. Under the latter Act the Indian has no such right of selection for the allotment and no such property right in the selected land as was given the Indians under the General Allotment Act of 1887, or its amendments, 25 U.S.C.A. §§ 331, 332, and as recognized in Sec. 1 of the Act of 1894, as amended, 31 Stat. 760, 25 U.S.C.A. § 345, and in such cases as Hy-yu-tse-milkin v. Smith, 194 U.S. 401, 24 S.Ct. 676, 48 L.Ed. 1039.
Under the Mission Indian Act a selection, made by the Secretary as a step in the allotment of land to some Indian, was not binding on the government. The Secretary could have made some other selection as a substitute for the same Indian. Only when an allotment was made did the allottee acquire any right in the land. Since there was no such action in Arenas’ favor prior to 1934, he has no property right of any kind of which it could be construed that the Constitution forbids taking from him by the 1934 Act.